Citation Nr: 0330558	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for left shoulder bursitis.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury with traumatic 
arthritis.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee injury with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1978 
to June 1988.

This matter came before the Board of Veterans' appeals on 
appeal from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO), 
which, in pertinent part, denied the veteran entitlement to 
increased evaluations for his service-connected bilateral 
knee disorders and increased the disability evaluation for 
the veteran's service-connected left shoulder disorder from 
20 percent to 30 percent disabling, effective from March 
1998.  


REMAND

The veteran and his representative contend, in substance, 
that the RO committed error in denying him disability 
evaluations for his service-connected left shoulder and 
bilateral knee disorders, in excess of those currently 
assigned, as these disorders are more disabling than 
currently evaluated.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

With respect to the veteran's claims for disability ratings 
in excess of those currently assigned, the RO, as noted 
above, initially denied the veteran's claims for increased 
evaluations for his bilateral knee disorders, and a 
disability evaluation in excess of 30 percent for the 
veteran's left shoulder disorder in a January 1999 rating 
decision.  In June 2000, and in January 2003, the RO 
furnished the veteran with a Statement of the Case and 
Supplemental Statement of the Case, respectively, which 
provided the veteran notice of the laws and regulations 
governing his claims including the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) as codified by 
38 C.F.R. § 3.159 (2002).  However, neither the veteran nor 
his representative was issued any further sort of 
notification of the VCAA and the effect it had on his claims 
in appellate status.  He was not advised of the specific 
information and/or lay evidence necessary to substantiate 
his claims or of the division of duties in obtaining such 
evidence.  The Board points out that the claims folder was 
transferred to the Board in May 2003 more than two years 
after the VCAA was enacted.  The Board finds that, with 
respect to the claims on appeal, the RO should inform the 
veteran and his representative of the VCAA's duty to assist 
and its duty to notification provisions.  See generally 
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003).

The Board also notes that the veteran informed his examiner 
on VA Joint examination in August 1998 that his 
service-connected left shoulder disorder has caused periods 
of absence from his employment.  The Court has considered a 
case involving similar circumstances.  In Spurgeon v. Brown, 
10 Vet. App. 194 (1997), the Court held that, where a 
veteran has testified that a service-connected disability 
has cost lost time from work, VA must attempt to obtain 
employment records in verifying the veteran's contentions 
or, at a minimum, advise the veteran of the importance of 
the records to the claim, and inform the veteran that he or 
she has the ultimate responsibility for obtaining and 
submitting such records.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 
F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the claims of 
entitlement to an increased rating for 
left shoulder bursitis, residuals of a 
right knee injury with traumatic 
arthritis, and residuals of a left knee 
injury with traumatic arthritis, the RO 
should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary 
to substantiate the claims for an 
increased evaluations for his service-
connected left shoulder and bilateral 
knee disorders.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
veteran should be informed that any 
evidence and information submitted in 
response to a VCAA letter must be 
received within one year of the date of 
the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

3.  The veteran should be advised that 
employment records that corroborate lost 
time or sick leave due to a 
service-connected disorder are relevant 
to his current claim and that the 
ultimate responsibility for furnishing 
such evidence rest on the claimant.  In 
the event his employer had made 
allowances for his service-connected 
disability, documentation of it should 
also be submitted into the record.  See 
38 C.F.R. § 3.159(c) (2000) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims of entitlement to increased 
evaluations for his service-connected 
left shoulder and bilateral knee 
disorders in light of all pertinent 
evidence and legal authority.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, following full compliance with the 
VCAA, the veteran and his representative should be provided 
with a supplemental statement of the case.  The appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




